SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

225
KA 15-01358
PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TERRY L. DRAKE, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


GENESEE VALLEY LEGAL AID, INC., GENESEO (JEANNIE D. MICHALSKI OF
COUNSEL), FOR DEFENDANT-APPELLANT.

GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Livingston County Court (Dennis
S. Cohen, J.), rendered September 9, 2010. Defendant was resentenced
upon his conviction of incest in the third degree (two counts).

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Drake ([appeal No. 1] ___ AD3d ___
[Apr. 29, 2016]).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court